United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                               November 7, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-20888
                                          Summary Calendar


SHANNON LYNN SHARP,

                                                                                         Petitioner-
                                                          Appellee,

                                                 versus

NATHANIEL QUARTERMAN, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                                                    Respondent-
                                                          Appellant.

                     -----------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                                      USDC No. 4:04-CV-1511
                     -----------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Nathaniel Quarterman appeals the judgment granting 28 U.S.C. § 2254 relief to Shannon

Lynn Sharp, Texas prisoner # 1167113, on his claim that the evidence was insufficient to support his

prison disciplinary conviction for trafficking and trading. Affording the issue de novo review, we

reverse and remand. See Hudson v. Johnson, 242 F.3d 534, 535 (5th Cir. 2001).

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 04-20888
                                              -2-

       Due process requires, at a minimum, that the record contain “some evidence” supporting the

disciplinary decision. Morgan v. Dretke, 433 F.3d 455, 457 (5th Cir. 2005). The “some evidence”

standard is extremely deferential. Id. Therefore, on federal habeas review, we do not assess the

weight of the evidence, Hudson, 242 F.3d at 537, and will overturn a prison disciplinary proceeding

only where no evidence in the record supports the decision. Broussard v. Johnson, 253 F.3d 874,

877 (5th Cir. 2001).

       The district court found that Officer Brooks, the charging officer, had mischaracterized

offender Ian Smelser’s written statement as a “confession” based on the court’s reading of that

statement. The district court held that because Smelser’s statement was not a confession, neither the

statement nor Brooks’ representation to the hearing officer that Smelser had confessed qualified as

“some evidence” to support Sharp’s conviction.

       At the prison disciplinary hearing, however, Brooks testified that during his interview with

Smelser, Smelser confessed that he did drawings for money, which he sent to his family, and that he

relied on Sharp to send the drawings to the “free world.” This information was not contained in

Smelser’s written statement. Additionally, Brooks testified that Smelser’s credibility was at issue

because when initially questioned, Smelser denied having any knowledge of the third-party deposit

at issue; however, Smelser’s commissary spending history indicated that he indeed had knowledge

of the deposit. Finally, Sharp admitted during the hearing that “[Smelser] was right that he does it

[i.e., drawings] for money.”

       Consequently, based on the testimony adduced at the disciplinary hearing, there was “some

evidence” to support a finding that Smelser had received third-party compensation from Sharp’s

mother in exchange for drawings. Given the deference owed to prison disciplinary decisions,


                                                -2-
                                         No. 04-20888
                                              -3-

particularly where live testimony is concerned, the district court erred in reversing the decision. See

Broussard, 253 F.3d at 877.

       REVERSED AND REMANDED.




                                                 -3-